Christianson, Ch. J.
(concurring specially). In tbe trial court tbe defendant contended that be was not intoxicated at tbe time tbe accident occurred. In this court tbe claim is made that, under tlie facts as found in tbe special verdict, tbe intoxication of tbe defendant was tbe basal element of tbe negligence which occasioned tbe death of plaintiff’s husband, and that tbe deceased was guilty of such negligence as precludes a recovery. It is true tbe jury found that defendant was intoxicated, and that tbe deceased knew that he was intoxicated at tbe time tbe “car left tbe Chautauqua Park for the ballgrounds on tbe day of tbe accident.” But they, also, found that bo did not “know or have reason to believe there was any danger in riding in the car” and that be bad no “time or opportunity, without danger, to get out of the car.” They further found that “tbe proximate, — tbe direct,— cause” of tbe accident was “reckless driving on tbe part of tbe defendant.” It is true they found that this reckless driving occurred while be (defendant) was intoxicated, and that be lost control of tbe car “while making tbe turn in tbe road.” But I do not believe that it follows as a matter of law from these facts that defendant is relieved from liability. As I construe tbe special verdict it finds that tbe injury was occasioned by defendant’s negligence, and that tbe deceased was not negligent. I concur in an affirmance of tbe judgment appealed from.
Bikdzell, J., concurs.